DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Claim Status
This Office Action is in response to communications filed on 11/28/2018. Claims 1-15 were previously amended. No claims were canceled. No new claims were added.  Therefore, claims 1-15 are pending for examination.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“being adapted and configured for”, in claim 1 and in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bucchieri (US 20080145822) in view of Lim (US 20120295232). 

9. (Currently Amended) An electronic reading device for blind people, comprising: 
[[-]] a surface 
[[-]] a processing unit including one or more processors and at least one memory, the processing unit being adapted and configured for processing at least one text file and converting it into Braille text (¶016, Fig 3, 5; processor 38); 
generating an electric potential to mimic a Braille reading dot according to said previously converted Braille text (¶013; six pins);
[[-]] a speed controller adapted and configured for controlling an activation speed of said plurality of activable areas and 
tthe following method: t

a) feeding, by the processing unit into a log of a driver, characters of the Braille text in the form of a succession of elements, wherein each element corresponds to an X- bit data set, and wherein each X-bit data set corresponds to a specific representative character of the Braille text or to a part of said character (¶014; a processor configured to control braille display; Examiner notes: implies digital representation of characters is used, also see ¶016); 
b) uploading, by said driver, a first element of said succession of elements into a first column of said at least two columns (Fig 4, ¶015; scrolling); 
c) moving, by said driver, said first element to a second column of said at least two columns; (Fig 4, ¶015; scrolling) and 
d) generating, in said step b) or in said step c), said electric pulse in the first column, or in the first and in the second column, when the driver receives an activation signal, such that at least one touch placed on the surface and affecting the two columns, or one of them, will perceive as a result of the electric pulse of step d) a Braille character, or a part thereof, generated by said activable areas (Fig 4, ¶015; scrolling); and 
wherein steps b) to d) are repeated for all the elements of the succession of elements, gradually replacing the elements that have previously entered at least the first and second columns (Fig 4, ¶015; scrolling).  
Bucchieri does not expressly teach the use of electric pulse technology or mention finger touches. Lim from an analogous touch sense device art, teaches the concept of using electric pulse technology for use in braille displays (¶004) and also finger touches (¶012). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Bucchieri, with the concept of using electric pulse technology and finger touches, as taught by Lim in order to mimic braille reading dots.

Regarding claim 10 (Currently Amended), Bucchieri and Lim teach the device according to claim 9, and Bucchieri further teaches wherein the electronic device 
Regarding claim 11 (Currently Amended), Bucchieri and Lim teach the device according to claim 9, and Bucchieri further teaches wherein said activable areas 

Regarding claim 12 (Currently Amended), Bucchieri and Lim teach the device according to claim 9 are distributed on said surface 

Regarding claim 13 (Currently Amended), Bucchieri and Lim teach the device according to claim 12, Bucchieri is silent on fingers. Lim further teaches the device comprising a position sensor (Abstract; sense cell) adapted and configured for detecting the position of at least one finger on the surface 

Regarding claim 15 (Currently Amended), Bucchieri and Lim teach the device according to claim 9, 

Regarding claim 1 (Currently Amended), Bucchieri teaches a reading method for blind people via an electronic device, comprising using an electronic device (Fig 2, ¶010; braille display) integrating   
[[-]] a surface 
[[-]] a processing unit including one or more processors and at least one memory, said processing unit being adapted and configured for processing at least one text file and converting it into Braille text (¶016, Fig 3, 5; processor 38); 
by generating an electric potential to mimic a Braille reading dot according to said previously converted Braille text (¶013; six pins); and
 [[-]] a speed controller 
wherein the method being characterized in that it comprises the following steps:

 a) feeding, by Examiner notes: implies digital representation of characters is used, also see ¶016); 
b) uploading, by 
c) moving, by 
d) generating, in said step b) or in said step c), said pulse in the first column 
wherein the method repeats said steps b) to d) for all the elements of the succession of elements, gradually replacing the elements that have previously entered at least the first and second columns 


Regarding claim 3 (Currently Amended), Bucchieri and Lim teach the method according to claim 1 

Regarding claim 4 (Currently Amended), Bucchieri and Lim teach the method according to claim 1 

Regarding claim 5 (Currently Amended), Bucchieri and Lim teach the method according to claim 1, and Bucchieri further teaches wherein said plurality of activable areas are distributed on said surface (10) in a configuration of at least three rows 

Regarding claim 6, (Currently Amended), claim 6 is interpreted and rejected the same as claim 13.
Regarding claim 8, (Currently Amended), claim 6 is interpreted and rejected the same as claim 15.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bucchieri (US 20080145822) in view of Lim (US 20120295232) further in view of Robinson. (US 20150331528). 

Regarding claim 14 (Currently Amended), Bucchieri and Lim teach the device according to claim 9 an electroacoustic unit. Robinson from an analogous art teaches a tactile interface for the visually impaired further comprising an electroacoustic unit configured to generate 

Regarding claim 7, (Currently Amended), claim 6 is interpreted and rejected the same as claim 14.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bucchieri (US 20080145822) in view of Lim (US 20120295232) further in view of Kahn (US 6542623) and still further in view of Prince et al., (WO 0022598).

Regarding claim 2 (Currently Amended), Bucchieri and Lim teach the method according to claim 1, and Lim further teaches six individual contacts for controlling the electrodes (Figs 1, 1A), but both are silent on wherein said first element comprises at least three data bits.
Kahn from an analogous braille display art teaches the concept of using at least three data bits and the method in said step b) uploads each of said three data bits, which are at least three in number, corresponding to a specific representative character of the Braille text or to a part thereof (col 4:62-67), 
Prince also from an analogous art teaches the concept of sequentially into each of the rows 
One of ordinary skill in the art, upon reading the references, would also have recognized a desirability of improved and obvious ways for implementing a scrolling function of braille text. One of ordinary skill in the art would have had good reason to control the single braille cells based on a clock signal and that the signals can be represented by bits (on-off) or bytes/sets of bits, as expressed above. Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Bucchieri, with the concepts of Kahn and Prince, as taught by Robinson in order to provide a means a scrolling function applicable to braille text.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684